Judgment by confession on .promissory note, at suit of assignee; motion for leave to plead, judgment to stand as security; affidavit of defendant in support of motion, alleging failure of consideration, and notice to plaintiff thereof before assignment; counter affidavit denying notice; motion overruled and appeal. Held, that the evidence being conflicting and the contested matter in doubt, the motion should have been allowed, citing Condon v. Besse, 86 Ill. 159. Order reversed and cause remanded.